--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

THIS AGREEMENT is made as of 7th day of July, 2008 (the "Effective Date"),

BETWEEN:

> > > MABCURE INC., a corporation organized under the laws of the State of
> > > Nevada, having an office at 3702 South Virginia Street, Suite #G12 - 401,
> > > Reno, Nevada 89502, USA
> > > 
> > > (the "Company")

AND:

> > > DR. AMNON GONENNE, an individual having an address at c/o Unit 6 – The
> > > Court Yard, Gaulby Lane, Stoughton, Leicester LE2 2FL, UK
> > > 
> > > (the "Executive")

WHEREAS:

A.

The Company is engaged in the business of developing and manufacturing products
for cancer detection and therapy (the "Business"); and

    B.

In connection with an intellectual property purchase agreement dated January 10,
2008 between the Company, Indigoleaf Associates Ltd. and the Executive (the
"Purchase Agreement"), the Company wishes to employ the Executive and the
Executive has agreed to provide his services to the Company upon the terms and
conditions provided herein.

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the
representations, warranties, covenants and agreements hereinafter contained and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto covenant and agree as follows:

ARTICLE 1
NATURE OF EMPLOYMENT

1.1        Position. The Company does hereby employ the Executive in the
position of President and Chief Executive Officer, and the Executive does hereby
accept such employment by the Company, all upon and subject to the terms and
conditions of this Agreement. The Executive hereby consents to his appointment
or election as a director of the Company and as an officer and director of any
subsidiaries and affiliates of the Company, if and when so appointed or elected,
from time to time.

--------------------------------------------------------------------------------

- 2 -

1.2        Duties and Functions. The Company and the Executive agree that the
Executive shall be responsible to and shall report to the board of directors of
the Company (the "Board"). The Board may vary the conditions, duties and
functions of the Executive's employment from time to time according to the
Company's operational and other needs provided that his duties shall reasonably
reflect the Executive's position with the Company as set forth herein. The
Executive shall use his reasonable best efforts to produce timely and good
quality work, while acting always in a competent, trustworthy and loyal manner.
The Executive agrees to carry out, using his reasonable best efforts and in a
manner that shall promote the interests of the Company, such duties and
functions as the Board may request from time to time, including, but not limited
to, the following:

  (a)

fostering a corporate culture that promotes ethical practices, encourages
individual integrity and fulfills social responsibility;

        (b)

developing and recommending to the Board long-term strategies and a vision for
the Company that leads to creation of shareholder value;

        (c)

developing and recommending to the Board annual business plans and budgets that
support the Company's long-term strategy;

        (d)

developing for approval by the Board the corporate objectives which the Chief
Executive Officer is responsible for meeting;

        (e)

identifying the principal risks of the Business of the Company and ensuring the
implementation of appropriate systems to manage these risks;

        (f)

ensuring that personnel and systems are in place so that the day-to-day business
affairs of the Company are appropriately managed;

        (g)

consistently striving to achieve the Company's strategic, financial and
operating goals and objectives;

        (h)

ensuring that appropriate personnel and systems are in place for the integrity
and adequacy of the Company's internal control over financial reporting and
management information systems;

        (i)

ensuring that the Company achieves and maintains a satisfactory competitive
position within its industry;

        (j)

ensuring that the Company has an effective management team below the level of
the Chief Executive Officer and has an active succession plan, including, but
not limited to, the appointment, training and monitoring of senior management;

        (k)

ensuring there is an effective communications policy for the Company; and

        (l)

serving as the chief spokesman for the Company.


--------------------------------------------------------------------------------

- 3 -

The Executive shall always act in accordance with any decision of, and obey and
carry out all lawful orders given to him by the Board; and the Executive
acknowledges that any such decision or order may limit, restrict or remove any
powers or discretions which might otherwise have been exercised by the
Executive. The Executive acknowledges that the Company may, at its option,
appoint additional executives from time to time; provided, however, that the
appointment of such additional executives shall not unreasonably diminish the
Executive’s responsibilities as the President and Chief Executive Officer of the
Company.

1.3        Full Time Position. Unless prevented by ill health, the Executive
shall, during the term hereof, devote his full business time and his care and
attention to the Business of the Company; provided, however, that the Executive
shall be entitled to provide occasional consulting services to those entities
listed in Schedule "A" hereto and such other entities as may otherwise be
approved by the Board, so long as the provision of such consulting services does
not conflict with his obligations to the Company or the performance of his
duties hereunder.

1.4        Securities Laws. The Executive acknowledges that he is undertaking an
executive position with the Company, which is a public company. The Executive
agrees to abide by and comply with all securities laws, regulations and rules
and all stock exchange rules and policies, as may be applicable from time to
time. In particular, and without limiting the generality of the foregoing, the
Executive agrees that he shall comply with all applicable securities legislation
and regulatory policies applicable to the Company and the Executive, as may be
applicable from time to time, including, but not limited to, United States
securities laws (in particular, Regulation FD) and the policies of the United
States Securities and Exchange Commission (the "SEC").

1.5        Term of Agreement. The employment of the Executive hereunder shall
commence on the Effective Date and shall continue for so long as the Executive
is employed by the Company, subject to termination as provided for in this
Agreement.

ARTICLE 2
EXECUTIVE COMPENSATION

2.1        Salary. The Company shall pay to the Executive, subject to the
Executive being an employee in good standing of the Company, in 24 equal
instalments payable semi-monthly in arrears, an aggregate annual salary in the
amount of 120% of the gross annual salary paid by the Company to Dr. Eli Orr
from time to time, subject to deductions required to be made by the Company by
all applicable legislation, including, but not limited to, all tax returns and
payments required to be filed or made to any federal, state or local tax
authority with respect to the Executive’s employment hereunder and receipt of
compensation hereunder. At the sole discretion of the Board, upon the completion
of the Executive’s first year of employment and each year thereafter, the Board
shall review the Executive’s annual salary and shall adjust it for any erosion
of income caused by inflation. In addition, adjustments shall be made at the
sole discretion of the Board, to reflect the Executive’s contribution to the
Company, when appropriate.

2.2        Bonus. The Company and the Executive agree that the Executive shall
be eligible to receive an annual discretionary bonus based upon the performance
of the Executive and that of the Company. The evaluation criteria shall be
determined by the Board at its sole discretion.

--------------------------------------------------------------------------------

- 4 -

2.3        Benefits. Subject to: (i) the approval by the Board, at its sole
discretion, of the Executive’s participation in the various plans from time to
time; (ii) the terms of the various plans in effect with the Company from time
to time; (iii) the Executive taking the necessary steps to ensure that the
Executive (and, where applicable, the Executive's eligible dependents) are
properly registered under the plans; and (iv) the payment of costs payable by
the Executive where applicable, the Company and the Executive agree that the
Executive shall be eligible to receive additional benefits to the Executive
during the Executive's employment hereunder, including:

  (a)

entitlement to participate in all employee benefit programs and plans, made
available to other salaried employees of the Company, including, profit sharing,
pension, short and long-term disability insurance, hospital, major medical
insurance and group life insurance plans; and

        (b)

entitlement to participate in the Company’s stock option plan.

2.4        Vacation. The Executive shall be entitled to four (4) weeks vacation
per calendar year. Vacation time shall be taken by the Executive at such times
so as to minimize the disruption to the Business and affairs of the Company.

2.5        Expenses. The Company agrees to pay or promptly reimburse the
Executive for, in advance if requested by the Executive, the reasonable
travelling, entertainment, telephone and other expenses actually and properly
incurred by the Executive in connection with the provision of services by the
Executive hereunder that are approved by the Company. Such payment of or
reimbursement for expenses shall be subject to the Executive keeping proper
accounts and furnishing to the Company within 60 days after the date the
expenses are incurred, all applicable statements, vouchers and other evidence of
expense in such form as may be reasonably requested by the Company.

2.6        Compensation Shares. The Consultant hereby acknowledges the issuance
by the Company to the Executive of 6,409,600 common shares in the capital of the
Company (the "Compensation Shares") pursuant to the terms of the Purchase
Agreement.

ARTICLE 3
TERMINATION OF EMPLOYMENT

3.1        Termination by Executive. The Executive may terminate his employment
hereunder upon giving the Company 90 days written notice of the effective date
of his resignation. On receiving such notice, the Company may elect to pay the
Executive salary (and all related benefits owing to the Executive for such
period) in lieu of working during the notice period, in which case the
termination shall be effective immediately.

3.2        Termination by the Company. The Company may terminate the Executive's
employment hereunder upon giving the Executive: (i) 90 days prior written notice
of the effective date of the termination; or (ii) salary (and all related
benefits owing to the Executive for such period) in lieu thereof. In the event
of the termination of the Executive’s employment hereunder by the Company, the
Executive shall be entitled to one (1) month’s salary for each full year that
the

--------------------------------------------------------------------------------

- 5 -

Executive was employed by the Company, in addition to any notice period (or
payment in lieu thereof) provided for hereunder.

3.3        Salary in Lieu of Notice. The Executive agrees that if the Company
elects to pay salary (and all related benefits) owing to the Executive for such
period in lieu of notice, the Executive's employment may be terminated
immediately. The Executive further agrees that in the case of any termination of
employment, the Executive shall not be entitled to any notice or payments in
excess of those specified in Section 3.2 above.

3.4        Termination for Cause. Notwithstanding Section 3.2 hereof, the
Company may terminate the Executive's employment for cause (defined as: (i) the
continued failure by the Executive to substantially perform his duties according
to the terms of hereof (other than any such failure resulting from the
disability (defined as the inability of the Executive to perform the material
and substantial duties in respect of the services to be provided hereunder on a
full-time basis for a period of four (4) consecutive weeks during the term
hereof) of the Executive) after the Company shall have given the Executive
reasonable notice in writing of such failure and a reasonable opportunity, of
not less than 30 days, to correct same; (ii) the conviction of the Executive for
embezzlement, theft, fraud or other criminal offence; (iii) the breach by the
Executive of a fiduciary duty owed to the Company; or (iv) the breach by the
Executive of any confidentiality or non-competition agreement of undertaking of
the Executive) without notice or payment.

3.5        Fiduciary Duty. The Executive acknowledges that he is undertaking a
position of authority and responsibility with the Company and as such he shall
acquire and develop unique and valuable contacts, skills and talents during the
term of his employment with the Company. The Executive furthermore acknowledges
that as one of the Company's principal representatives, he shall have primary
responsibility for developing the loyalty and goodwill of the Company's
employees and customers. Accordingly, during the term of this Agreement and for
a period of 12 months after the Executive ceases to be an employee of the
Company, for any reason whatsoever, the Executive agrees to conduct himself in
such manner as shall not breach any fiduciary duty he may owe to the Company at
such time. In particular, and without limiting the generality of the foregoing,
during the term of this Agreement and for a period of 12 months after the
Executive ceases to be an employee of the Company, for any reason whatsoever,
unless expressly consented to by the Company in advance by writing, the
Executive shall not solicit or entice, or attempt to solicit or entice, either
directly or indirectly, any supplier, contractor, consultant, employee,
customer, investor or prospective investor of the Company, as at the date of
termination of this Agreement, to become a supplier, contractor, consultant,
employee, customer, or investor of any business or enterprise that directly
competes with the Business of the Company, as conducted by the Company from time
to time during the term of this Agreement or any extension thereof.

3.6        Remedies. The parties hereto acknowledge and agree that any violation
or threatened violation by the Executive of any of the provisions contained in
Section 3.5 shall result in immediate and irreparable damage to the Company and
that the Company could not adequately be compensated for such damage by monetary
award alone. Accordingly, the Executive agrees that in the event of any such
violation or threatened violation, the Company shall, in addition to any other
remedies available to the Company at law or in equity, be entitled as a matter
of right

--------------------------------------------------------------------------------

- 6 -

to apply to such relief by way of restraining order, temporary or permanent
injunction and to such other relief as any court of competent jurisdiction may
deem just and proper.

3.7        Exit Interview. In the event of termination of employment by either
party, the Executive shall meet with the Board for an interview. At that time,
the Executive shall deliver up to the Chairman of the Board all documents in the
Executive's possession including all notes, graphs, publications, data and other
materials obtained or produced by the Executive during his employment,
including, without limitation, those bearing Confidential Information as defined
in Section 4.2 hereof.

3.8        Return of Compensation Shares. Notwithstanding any other provision
hereof, if this Agreement is terminated for any reason whatsoever prior to the
18-month anniversary of the Effective Date, then the number of Compensation
Shares to which the Executive shall be entitled to shall be determined pursuant
to the provisions of the Purchase Agreement.

3.9        Survival of Terms. The representations, warranties, covenants,
agreements, obligations and liabilities of the Executive under any and all of
Sections 1.4, 3.5, 3.8, 4.1, 4.3, and 4.4 of this Agreement shall survive any
expiration or termination of this Agreement. Any expiration or termination of
this Agreement shall be without prejudice to any rights and obligations of the
parties hereto arising or existing up to the effective date of such expiration
or termination, or any remedies of the parties with respect thereto.

3.10      Reasonable Restrictions. The Executive agrees that all restrictions in
this Article 3 are reasonable and valid, and all defences to the strict
enforcement thereof by the Company are hereby waived by the Executive.

ARTICLE 4
CONFIDENTIALITY AND INTELLECTUAL PROPERTY

4.1        Confidentiality. The Executive understands and agrees that, in the
performance of the Executive's obligations under this Agreement, the Executive
shall obtain knowledge of Confidential Information (as defined below) relating
to the business or affairs of the Company or of any of its subsidiary or
affiliated companies. The Executive agrees that the Executive shall not, without
the prior written consent of the Chairman of the Board, either before or after
termination of this Agreement:

  (a)

use or disclose any Confidential Information outside of the Company (or any of
its subsidiary or affiliated companies) or for any use or purpose other than
those of the Company (or any of its subsidiary or affiliated companies);

        (b)

publish any article with respect thereto: provided, however, that the Executive
shall be entitled to publish articles in recognized scientific and peer reviewed
journals with respect to the Confidential Information with the prior written
consent of the Company, which consent shall not be unreasonably withheld.
Notwithstanding any other provision hereof, if a proposed article contains
Confidential Information that is not reasonably protected, in whole or in part,
by a patent, then the Company may withhold its consent to the publication of the
article by the Executive; or


--------------------------------------------------------------------------------

- 7 -

  (c)

except in providing the services hereunder, remove or aid in the removal from
the premises of the Company any Confidential Information or any property or
material relating thereto.

4.2        Definition of Confidential Information. In this Agreement,
"Confidential Information" means any information or knowledge including, but not
limited to, any formula, pattern, design, system, program, device, software,
plan, budgets, costs, customer information, results of operations, process, know
how, research, discovery, strategy, method, idea or compilation of information
that: (i) relates to the business or affairs of the Company (or any of its
subsidiary or affiliated companies) or to any inventions or results from its or
their research and/or development activities; (ii) is private or confidential in
that it is not generally known or available to the public; or (iii) gives or
would give the Company (or any of its subsidiary or affiliated companies) an
opportunity to obtain an advantage over competitors who do not know of or use
it; provided, however, that Confidential Information shall not include any
information or knowledge that: (i) was rightfully known to the Executive prior
to the commencement of his employment with the Company; (ii) shall have become
generally available to the public, except as a result of any breach of this
Agreement by the Executive; or (iii) is lawfully disclosed to the Executive by
third parties that have no obligation of confidentiality, without restrictions
as to use or disclosure, to the Company.

4.3        Inventions and Patents. In the event the Executive contributes to any
patentable invention as a result of his employment with the Company, any such
patentable invention shall be the exclusive property of the Company and the
Company shall have the exclusive right to file patent applications in the name
of the Company in connection therewith and the Executive shall cooperate with
the Company and provide all necessary assistance in the filing and prosecution
of such patent applications.

4.4        Copyrights. The Executive hereby assigns to the Company all
copyrights and similar rights in all works created by the Executive in whole or
in part in the course of his employment with the Company.

4.5        Injunctive Relief. The Executive acknowledges that any unauthorized
disclosure or use of Confidential Information by the Executive may result in
material damages to the Company and consents to the issuance of an injunction or
other equitable remedy to prohibit, prevent or enjoin unauthorized disclosure or
use of confidential information by the Executive.

ARTICLE 5
CONFLICT OF INTEREST

5.1        Disclosure of Conflicts of Interest. To the extent of his reasonable
knowledge, from time to time, the Executive shall promptly, fully and frankly
disclose to the Company in writing:

  (a)

the nature and extent of any interest the Executive, or any of his Associates,
has or may have, directly or indirectly, in any contract or transaction or
proposed contract or transaction of or with the Company;

        (b)

every office the Executive, or any of his Associates, may hold or acquire, and
every property the Executive or any of his Associates, may possess or acquire,


--------------------------------------------------------------------------------

- 8 -

 

whereby directly or indirectly a duty or interest might be created in conflict
with the interests of the Company or the duties and obligations of the Executive
under this Agreement; and

        (c)

the nature and extent of any conflict referred to in Paragraph 5.1(a) or (b)
above.

In this Agreement, the expression "Associate" shall mean: (i) a corporation of
which that person beneficially owns, directly or indirectly, shares carrying
more than 10% of the voting rights attached to all shares of the corporation for
the time being outstanding carrying voting rights that are at that time capable
of being exercised; (ii) a partner of that person; (iii) a trust or estate in
which that person has a substantial beneficial interest or for which that person
serves as trustee or in a similar capacity; (iv) a spouse, son or daughter of
that person; or (v) a relative of that person or of his spouse, including the
parents, brothers and sisters.

5.2        Avoidance of Conflicts of Interest. The Executive shall not enter
into any agreement, arrangement or understanding with any other person or entity
that would in any way reasonably conflict or interfere with this Agreement or
the duties and obligations of the Executive under this Agreement or that would
otherwise prevent the Executive from performing the services hereunder, and the
Executive hereby represents and warrants that neither he nor any of his
Associates has entered into any such agreement, arrangement or understanding.

ARTICLE 6
GENERAL

6.1        Interpretation. If the sense or context of this Agreement so
requires, the singular number only shall include the plural and vice versa and
words importing the masculine gender shall include the feminine and neuter
genders and vice versa and words importing persons shall include individuals,
partnerships, associations, trusts, unincorporated organizations and
corporations and vice versa. In this Agreement "herein", "hereby", "hereunder",
"hereof", "hereto" and words of similar import, refer to this Agreement as a
whole and not to any particular Section or part of this Agreement. The headings
and captions of Sections of this Agreement are inserted for convenience of
reference only and are not to be considered when interpreting this Agreement.
All sums of money set forth in this Agreement are expressed in United States
dollars.

6.2        Benefit of Agreement. This Agreement shall enure to the benefit of
and be binding upon the heirs, executors, administrators and legal personal
representatives of the Executive and the successors and assigns of the Company,
respectively.

6.3        Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto with respect to the subject matter hereof and cancels
and supersedes any prior understandings and agreements between the parties
hereto with respect thereto. There are not representations, warranties, forms,
conditions, undertakings or collateral agreements, express implied or statutory
between the parties other than as expressly set forth in this Agreement.

6.4        Waivers. No waiver of any breach of any term or provision of this
Agreement shall be effective or binding unless made in writing and signed by the
party purporting to give the same

--------------------------------------------------------------------------------

- 9 -

and, unless otherwise provided in the written waiver, shall be limited to the
specific breach waived.

6.5        Assignment. This contract being a contract of personal services, it
is hereby agreed that neither party hereto may assign his or its rights or
obligations under this Agreement, in whole or in part.

6.6        Severability. If any provision of this Agreement is determined to be
invalid or unenforceable in whole or in part, such invalidity or
unenforceability shall attach only to such provision or part thereof and the
remaining part of such provision and all other provisions hereof shall continue
in full force and effect.

6.7        Notices. Any demand, notice or other communication under this
Agreement in connection herewith shall be sufficiently given:

  (a)

by the Company to the Executive, if delivered personally to the Executive, or if
delivered or sent by prepaid registered mail to the Executive, as the case may
be, at the address of the intended recipient shown on the first page of this
Agreement; and

        (b)

by the Executive to the Company, if delivered personally to the Chairman of the
Board or if delivered or sent by prepaid registered mail to the Company at the
address of the Company shown on the first page of this Agreement addressed to
the attention of the Chairman of the Board.

Any party may change their address for notices by giving notice in writing of
such change to the other parties hereto as provided above. Any notice or
communication shall be deemed to have been given, if delivered as aforesaid,
when delivered, and if mailed in Canada as aforesaid, on the fourth business day
after the date of mailing.

6.8        Further Assurances. Each party hereto shall, from time to time,
execute and deliver all such further documents and instruments and do all acts
and things as the other party may reasonably require to effectively carry out or
better evidence or perfect the full intent and meaning of this Agreement.

6.9        Arbitration. Should there be a disagreement or a dispute between the
parties hereto with respect to this Agreement or the interpretation thereof, the
same shall be referred to a single arbitrator who is a member of the American
Arbitration Association whose identity shall be acceptable to both parties, and
the determination of such arbitrator shall be final and binding upon the
parties. The Arbitration shall be conducted in compliance with the rules of the
American Arbitration Association and shall take place in New York, New York.

6.10      Electronic Means. Delivery of an executed copy of this Agreement by
electronic facsimile transmission or other means of electronic communication
capable of producing a printed copy shall be deemed to be execution and delivery
of this Agreement as of the effective date of this Agreement.

--------------------------------------------------------------------------------

- 10 -

6.11      Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original and all of which shall together
constitute one and the same instrument.

6.12      Copy of Agreement. The Executive hereby acknowledges receipt of a copy
of this Agreement duly signed by the Company.

IN WITNESS WHEREOF this Agreement has been executed by the parties hereto as of
the day and year first above written.

MABCURE INC.


Per:         /s/ Yapp Moil Lee
                Authorized Signatory

 

SIGNED, SEALED and DELIVERED by )   DR. AMNON GONENNE in the presence )   of: )
    )   /s/ Itshak Zivan )   Signature ) /s/ Amnon Gonenne Itshak Zivan ) DR.
AMNON GONENNE Print Name )   Yahalom 12, Caesarea, Israel 38889 )   Address )  
Businessman )   Occupation )     )  


--------------------------------------------------------------------------------

Schedule "A"

 

As of the Effective Date, the Executive provides occasional consulting services
to the following entities:

 * Amorphical Ltd. (Israel)

--------------------------------------------------------------------------------